            Case 5:20-cv-00333-OLG Document 22 Filed 03/26/21 Page 1 of 1                   FILED
                                                                                        March 26, 2021
                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                     WESTERN DISTRICT OF TEXAS
                              UNITED STATES DISTRICT COURT                                                        JU
                                                                                  BY: ________________________________
                               WESTERN DISTRICT OF TEXAS                                                  DEPUTY
                                  SAN ANTONIO DIVISION

SAM MAVERICK SPIRITS, LLC,                        '
                                                  '
          Plaintiff and Counter-Defendant,        '
                                                  '
                                                  '
v.                                                '
                                                  '
ALAMO PREMIUM DISTILLERY, INC.                    '
d/b/a ALAMO DISTILLING COMPANY,                   '
                                                  '          Civil No. SA-20-cv-00333-OLG
          Defendant, Counter-Plaintiff, and       '
          Third-Party Plaintiff,                  '
                                                  '
v.                                                '
                                                  '
                                                  '
KENNETH MAVERICK and MAVERICK                     '
WHISKEY, LLC,                                     '
                                                  '
          Third-Party Defendants.                 '

                       ORDER ADMINISTRATIVELY CLOSING CASE

          On February 23, 2021, the parties’ counsel notified the Court that the parties had settled

this case in mediation. Accordingly, the Court hereby ADMINISTRATIVELY CLOSES this case

pending the filing of dismissal papers. The Clerk of the Court is ORDERED to close this case upon

entry of this Order. If the parties wish to reopen this case, they may do so by filing a motion to

reopen.

          It is so ORDERED.

          Signed this 26th day of March, 2021.



                                                             ORLANDO L. GARCIA
                                                         Chief United States District Judge
